DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/28/2020.  Claims 1, 2, 4, 6-11, 13-16 and 18-27 are pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) in view of Shimizu et al. (JPH10339500A).

Regarding Claims 1 and 26, Simmons teaches a climate management system [fig 2], comprising: a control system [30] configured to control climate characteristics of a building based on detected parameter [0021; 0022; see also 0027; 0029; 0030 where sensors 110C & 110G detect parameters of conditioned air and building temperature], wherein the control system comprises a memory device [126] and a processor [122; 
receive, via a sensor [110B, 110C], data indicative of an evaporator coil temperature of the climate management system [0051]; and operates an air mover [70] of the climate management system based on the detected parameter [0027].  
Simmons does not explicitly teach operating the air mover of the climate control system at an operating fan speed based on the detected parameter, while maintaining the operating fan speed to be equal to or greater than a minimum allowable fan speed to control supply of conditioned air to the building; and adjusting the minimum allowable fan speed based on the data indicative of the evaporator coil temperature.
However, Shimizu teaches an air conditioner [0001] having a control unit [control unit 26, remote controller 32] that operates an air mover [16] of the air conditioner system at an operating fan speed based on a detected parameter [Tsa; 0023], while maintaining the operating fan speed to be equal to or greater than a minimum allowable fan speed to control supply of conditioned air to the building [0025-0027; fig 2 at S64 → S66 → S68 →S72] and adjusts a minimum allowable fan speed [at least fan 16] based on data indicative of a heat exchanger coil temperature [as measured by sensor 42; 0007; 0023; 0025-0027; fig 2; wherein the minimum allowable fan speed is adjustable to a low speed when heat exchanger temperature is above 10 degrees C and where the minimum allowable fan speed is adjustable to a higher speed when heat exchanger temperature is lower than 10 degrees C; See 0027 and equation (1) where when indoor heat exchanger temperature drops a larger correction speed is added to the minimum allowable fan speed i.e. the minimum allowable fan speed is adjusted].  Shimizu teaches that it is known in the field of endeavor of refrigeration to adjust i.e. increase the minimum allowable fan speed based on evaporator coil temperature i.e. decreasing coil 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to operate the air mover of the climate control system at an operating fan speed based on the detected parameter, while maintaining the operating fan speed to be equal to or greater than a minimum allowable fan speed to control supply of conditioned air to the building; and adjust the minimum allowable fan speed based on the data indicative of the evaporator coil temperature in view of the teachings of Shimizu in order to reduce the risk of dew condensation or freezing of the evaporator.

Regarding Claim 4, Simmons, as modified, teaches the invention of Claim 1 above and Liu teaches where the processor [As modified above] receives, via a second sensor [160], data indicative of a supply air temperature [0025] and the processor operates the air mover [148] to supply the conditioned air based on the supply air temperature relative to a supply air set-point temperature [0044].

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) and Shimizu et al. (JPH10339500A) as applied to claim 1 above, and further in view of Hwang et al. (US2006/0037332).

Regarding Claim 2, Simmons, as modified, teaches the invention of Claim 1 above and teaches where the processor receives, via a second sensor [110H], data indicative of a zone temperature of the building [0030] but does not explicitly teach the processor staging operation of a compressor system of the climate management system based on the zone temperature of the building.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to have  the processor staging operation of a compressor system of the climate management system based on the zone temperature of the building in view of the teachings of Hwang where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the ability of the system to respond to a heating or cooling load by varying the compression capacity of the compressor.

Regarding Claim 9, Simmons, as modified, teaches the invention of Claim 1 above and Hwang teaches where the processor operates the compressors of the climate management system according to a staging scheme [As modified above, see the rejection of Claim 2 above for detailed discussion].

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) and Shimizu et al. (JPH10339500A) as applied to claim 1 above, and further in view of Sminge et al. (US4291542).

Regarding Claim 6, Simmons, as modified, teaches the invention of Claim 5 above but does not explicitly teach where the instructions, when executed by the processor, cause the processor to increase the minimum allowable fan speed upon detection of the evaporator coil temperature at less than 42°F.
However, Sminge teaches a refrigeration system [fig 2] having where the processor increases the minimum allowable fan speed upon detection of the evaporator coil temperature at less than 42°F [col 3, line 49-col 4, line 8; where the fan speed increases when the temperature is approximately 37 degrees Fahrenheit].  Sminge also teaches that this arrangement guards against insufficient defrosting and thereby increases the efficiency of the system [col 2, lines 32-36].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to have where the instructions, when executed by the processor, cause the processor to increase the minimum allowable fan speed upon detection of the evaporator coil temperature at less than 42°F in view of the teachings of Sminge in order to guard against insufficient defrosting and thereby increases the efficiency of the system.

Regarding Claim 7, Simmons, as modified, teaches the invention of Claim 6 above but does not explicitly teach where the processor increases the minimum allowable fan speed to a maximum possible fan speed of the air mover upon detection of the evaporator coil temperature at 26°F or less.  However, Sminge teaches where the processor increases the fan speed to a maximum possible fan speed of the air mover 
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide where the processor increases the minimum allowable fan speed to a maximum possible fan speed of the air mover upon detection of the evaporator coil temperature at 26°F or less in order to determine the temperature where the heat exchanger can cool a large amount of air.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) and Shimizu et al. (JPH10339500A) as applied to claim 1 above, and further in view of Tamblyn (US3945432).

Regarding Claim 8, Simmons, as modified, teaches the invention of Claim 1 above but does not explicitly teach a single zone variable air volume system.
However, Tamblyn teaches an air conditioning system [fig 6] where the system is a single zone variable air volume system [col 8, lines 8-15; fig 6] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to have a single zone variable air volume system in view of the teachings of Tamblyn where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control the temperature of the particular space utilizing a single zone control scheme.

Claims 10, 11, 15, 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) and Shimizu et al. (JPH10339500A) in view of Unezaki et al. (US2016/0245569).

Regarding Claim 10, Simmons teaches a climate management system [fig 2], comprising: a control system [30] configured to control climate characteristics of a building [0021; 0022], wherein the control system comprises a memory device [126; fig 2] and a processor [122; fig 2], and wherein the memory device includes instructions that, when executed by the processor, cause the processor to 
receive, via a first sensor [110B, 110C], data indicative of an evaporator coil temperature of the climate management system [0051]; 
receive, via a second sensor [110A], data indicative of a supply air temperature of the climate management system [0029].   Whereas Simmons operates an air mover [70] to supply air to a building i.e. environment 18 [0049], Simmons does not explicitly teach operating an air mover of the climate management system to supply conditioned air to the building based on the evaporator coil temperature and based on the supply air temperature relative to a supply air set-point temperature; and operate a compressor of 
However, Shimizu teaches an air conditioner [0001] having a control circuit [26] to operate an air mover [16] of an air conditioning system to supply conditioned air to a building based on an evaporator coil temperature [as measured by sensor 42] and based on the supply air temperature relative to a supply air set-point temperature [0023-0027; fig 2 at S64 → S66 → S68 →S72].  Shimizu teaches that it is known in the field of endeavor of refrigeration to operate an air mover based on based on the evaporator coil temperature and based on the supply air temperature relative to a supply air set-point temperature for the obvious advantage of providing user comfort [0004]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to operate an air mover of the climate management system to supply conditioned air to the building based on the evaporator coil temperature and based on the supply air temperature relative to a supply air set-point temperature in view of the teachings of Shimizu in order to provide user comfort.
Lastly, Unezaki teaches an air conditioning apparatus [0001] having a controller [50] that operates a compressor [21] of the air conditioning apparatus based on supply air temperature [as measured by sensor 34] relative to the supply air set-point temperature [0028]. Unezaki teaches that it is known in the field of endeavor of refrigeration to operate a compressor based on the supply air temperature relative to a supply air set-point temperature for the obvious advantage of providing user comfort. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to operate a compressor of the climate management system 

Regarding Claim 11, Simmons, as modified, teaches the invention of Claim 10 above and Unezaki teaches where the processor [As modified above, see the rejection of Claim 10 above for detailed discussion] determines the supply air set-point temperature [Td] based on a set-point temperature of the building, wherein the supply air set-point temperature is a target air temperature of the conditioned air supplied to the building via an air mover [32], and the set- point temperature is a temperature set point of a space within the building [0026; 0027].

Regarding Claim 15, Simmons, as modified, teaches the invention of Claim 10 above and Shimizu teaches where the processor calculates a minimum allowable fan speed of the air mover based on the evaporator coil temperature when the evaporator coil temperature is below 42°F [0026; where the minimum fan speed can be determined from equation (1) relative to the coil temperature being below 42 degrees F or 5.6 degrees C]; and operate the air mover [16] at a fan speed based on the supply air temperature relative to the supply air set-point temperature while maintaining the fan speed to be greater than or equal to the minimum allowable fan speed [0025-0027; fig 2 at S64 → S66 → S68 →S72].

Regarding Claim 16, Simmons, as modified, teaches the invention of Claim 10 above and Unezaki teaches receiving a user input indicative of the supply air set-point temperature, wherein the supply air set-point temperature is a target temperature of the conditioned air supplied to the building via the air mover; and operate the climate management system according to the user input [0026; 0027; where the user inputs a 

Regarding Claim 27, Simmons, as modified, teaches the invention of Claim 10 above and Shimizu teaches wherein the instructions, when executed by the processor [As modified above, see the rejection of claim 10 above for detailed discussion], cause the processor to operate the air mover [16] and the compressor [4] to maintain the supply air temperature at the supply air set-point temperature while maintaining a speed of the air mover above a minimum allowable fan speed [0025-0027; fig 2 at S64 → S66 → S68 →S72], and wherein the instructions, when executed by the processor, cause the processor to adjust the minimum allowable fan speed based on the data indicative of the evaporator coil temperature [as measured by sensor 42; 0007; 0023; 0025-0027; fig 2; wherein the minimum allowable fan speed is adjustable to a low speed when heat exchanger temperature is above 10 degrees C and where the minimum allowable fan speed is adjustable to a higher speed when heat exchanger temperature is lower than 10 degrees C; See 0027 and equation (1) where when indoor heat exchanger temperature drops a larger correction speed is added to the minimum allowable fan speed i.e. the minimum allowable fan speed is adjusted].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168), Shimizu et al. (JPH10339500A) and Unezaki et al. (US2016/0245569) as applied to claim 10 above, and further in view of Thogersen et al. (US8538585).

Regarding Claim 13, Simmons, as modified, teaches the invention of Claim 10 above but does not explicitly teach where the processor increases a fan speed of the air mover if the supply air temperature is below the supply air set- point temperature; and 
However, Thogersen teaches a refrigeration system [col 1, lines 14-18] having a controller [170] that increases a fan speed of an air mover [150] if the supply air temperature is below the supply air set- point temperature [col 4, line 54-col 5, line 3]; and decreases the fan speed of the air mover if the supply air temperature is above the supply air set-point temperature [col 4, line 54-col 5, line 3] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system that realizes energy savings [col 2, lines 22-23].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to have where the processor increases a fan speed of the air mover if the supply air temperature is below the supply air set- point temperature; and decreases the fan speed of the air mover if the supply air temperature is above the supply air set-point temperature in view of the teachings of Thogersen where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system that realizes energy savings.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168), Shimizu et al. (JPH10339500A) and Unezaki et al. (US2016/0245569) as applied to claim 10 above, and further in view of Sminge et al. (US4291542).

Regarding Claim 14, Simmons, as modified, teaches the invention of Claim 10 above but does not explicitly teach increasing a fan speed of the air mover if the evaporator coil temperature is below an evaporator coil set-point temperature; and decreasing the fan speed of the air mover if the evaporator coil temperature is above the evaporator coil set-point temperature.
However, Sminge teaches an air conditioning system [fig 2] having a control unit [26] that increases a fan speed of the air mover if the evaporator coil temperature is below an evaporator coil set-point temperature [col 3, line 49-col 4, line 8]; decreases the fan speed of the air mover if the evaporator coil temperature Tc is above the evaporator coil set-point temperature [col 3, line 49-col 4, line 8]. Sminge teaches that it is known in the field of endeavor of refrigeration to increase or decrease fan speed relative to a coil setpoint temperature in order to increase the overall efficiency of the system [col 1, line 53 - col 2, line 20]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to increase a fan speed of the air mover if the evaporator coil temperature is below an evaporator coil set-point temperature; and decrease the fan speed of the air mover if the evaporator coil temperature is above the evaporator coil set-point temperature in view of the teachings of Sminge in order to increase the overall efficiency of the system.






Claims 18, 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) in view of Shimizu et al. (JPH10339500A). 

Regarding Claim 18, Simmons teaches a climate management system [fig 1], comprising an evaporator coil [66; 0023]; 
a blower [70] configured to move air across the evaporator coil [0023]; 
a compressor [42] system configured to operate in multiple compression stages [0022; where the compressor is a variable speed compressor]; 
a first sensor [110B; 110C] configured detect an evaporator coil temperature of the evaporator coil [0028]; 
a second sensor [110H] configured to detect a supply air temperature of the air  downstream of the evaporator [0029; 0042]; and 
a controller [30] configured to control an operational fan speed of the blower [70; 0046].  
However, Simmons does not explicitly teach where the controller adjust a range of allowable speeds of the blower by adjusting a minimum allowable speed of the range of allowable speeds based on the evaporator coil temperature; and 
operate the blower at an operating speed within the range of allowable speeds by maintaining, the operating speed to be equal to or greater than the minimum allowable speed.
However, Shimizu teaches an air conditioner [0001] having a control unit [control unit 26, remote controller 32] that adjust a range of allowable speeds of a blower [16] by adjusting a minimum allowable speed of the range of allowable speeds based on the evaporator coil temperature [as measured by sensor 42; 0007; 0023; 0025-0027; fig 2; wherein the minimum allowable fan speed is adjustable to a low speed when heat exchanger temperature is above 10 degrees C and where the minimum allowable fan 
operate the blower at an operating speed within the range of allowable speeds by maintaining, the operating speed to be equal to or greater than the minimum allowable speed [0025-0027; fig 2 at S64 → S66 → S68 →S72].  Shimizu teaches that it is known in the field of endeavor of refrigeration to adjust i.e. increase the minimum allowable fan speed based on evaporator coil temperature i.e. decreasing coil temperature in order to reduce the risk of dew condensation or freezing of the evaporator [0024]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to have where the controller adjust a range of allowable speeds of the blower by adjusting a minimum allowable speed of the range of allowable speeds based on the evaporator coil temperature; and operate the blower at an operating speed within the range of allowable speeds by maintaining, the operating speed to be equal to or greater than the minimum allowable speed in view of the teachings of Shimizu in order to reduce the risk of dew condensation or freezing of the evaporator.

Regarding Claim 22, Simmons, as modified, teaches the invention of Claim 18 above and Shimizu teaches where the controller is configured to reduce the minimum allowable speed of the blower to a speed corresponding to a minimum output percentage of a total capacity of the blower when the evaporator coil temperature is above 42°F [0026].

Regarding Claim 23, Simmons, as modified, teaches the invention of Claim 18 above and Hwang teaches where a controller is configured to control operation of the compressor system based on the supply air temperature [As modified above, see the rejection of Claim 19 above for detailed discussion].

Regarding Claim 25, Simmons, as modified, teaches the invention of Claim 18 above and Shimizu teaches wherein the controller is configured to adjust the minimum allowable speed of the blower using an equation [0026].

Claims 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) and Shimizu et al. (JPH10339500A) as applied to claim 18 above, and further in view of Hwang et al. (US2006/0037332).

Regarding Claim 19, Simmons, as modified, teaches the invention of Claim 18 above and teaches a third sensor [110H] configured to detect a zone temperature of a conditioned space configured to receive the air [0030; fig 2].  Simmons does not explicitly teach controlling staging of the compressor system based on the zone temperature.
However, Hwang teaches an air conditioner [0002] having a controller [34] that stages a compressor system [at least the compressor of outdoor unit 33] based on a zone temperature of a building [0041; 0043-0045; where the system operates at a low stage based upon a zone temperature and the system operates at a high stage based upon the zone temperature after a predetermined time limit which is indicative of a larger load that could not be satisfied using the low stage of the system within that predetermined time] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to control staging of the compressor system based on the zone temperature in view of the teachings of Hwang where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the ability of the system to respond to a heating or cooling load by varying the compression capacity of the compressor.

Regarding Claim 24, Simmons, as modified, teaches the invention of Claim 18 above and Hwang teaches where the compressor system comprises a plurality of compressors [0041; 0043-0045].

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2007/0227168) and Shimizu et al. (JPH10339500A) as applied to claim 18 above, and further in view of Sminge et al. (US4291542).

Regarding Claim 20, Simmons, as modified, teaches the invention of Claim 18 above but does not explicitly teach wherein the controller is configured to increase the minimum allowable speed of the blower when the evaporator coil temperature is below 42°F.
However, Sminge teaches a refrigeration system [fig 2] having where the controller is configured to increase the minimum allowable speed of the blower when the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Simmons to have wherein the controller is configured to increase the minimum allowable speed of the blower when the evaporator coil temperature is below 42°F in view of the teachings of Sminge in order to guard against insufficient defrosting and thereby increases the efficiency of the system.

Regarding Claim 21, Simmons, as modified, teaches the invention of Claim 20 above and Shimizu teaches where the controller is configured to adjust the minimum allowable speed based on a comparison of the evaporator coil temperature to a temperature range between 26°F and 42°F [0026].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763